Title: To Thomas Jefferson from Lucy Ludwell Paradise, 5 May 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
Margaret St. No. 15 Cavendish SquareLondon May the 5th. 1789

I have the honour to acquaint you that the Books you wished to have, have gone for a great deal more then your Excellency marked them down in your list. The 8656 Epistola Veterum exceeds 4s more then you marked it at. The price you fixed it at, was 7/6. Would you chuse to have it? If you do not wish to have it, Mr. Robson desired I would tell you. Your Excellency was at full liberty to refuse it, as it was his wish to oblige you in every thing you desired. This is the only Book that is come near your price; there  is four more remaining. Your Excellency will oblige Me greatly to acquaint Mr. Paradise that Mr. Anderson has sent in his account Sales of the Tobaccoes, and account of the Money he received from the Dividens. From the accounts of Mr. Anderson, it shews, Mr. Paradise is no longer a debtor to Mr. Anderson, and out of Debt to Count Barziza for the Money he lent Mr. Pat Alsano. I have seen Mr. Anderso[n] and, I explained to him the affair of the 27 Hogs. of Tobacco sent to Messrs. Rowley and Co. He said every thing handsome of Mr. Paradise and indeed behaved, in a Most gentleman like Manner. He said he hoped your Excellency was satisfied with his conduct to which, I answered in the affirmative. He came with his Lady to see Me, and they behave extremely kind to Me. From the Moment of my arrival in this Country, I have never done any thing, without consulting, and following the advice of My Dear friend Dr. Bancroft, as I well knew, I was not Wise enough to conduct myself. The letter your Excellency sent me came from my friend Mrs. Washington, in it, she tells me, that the Constitution, is likely to be received, without tumult or disorder. The General, his Lady and Family, present their Compliments to Mr. P. I hope my dear friends the Miss Jeffersons are well, pray make affectionate Love to them. If Mr. Short is returned I will trouble you to present my best Compliments, and to Mr. Fondat and his family. I have not seen Mrs. Cosway since my return, but, I have been told that your Excellencies Verses, you sent her, and your Letters were like yourself well done. Indeed, She shews your Letters to every body. I feel myself greatly honoured and flatered when ever I receive a Letter from you, but, I do not make them a show to any person. I have just heard that Mr. P. is often drunk and he has said it is my Letters that Makes him drink. I am certain it is false, as your Excellency, must have seen every Letter, I have written to him. I am resolved my Letters shall never make him drunk any More, as he never shall receive another from Me. He supposes I am the cause of his not being able to return here. It is false as Dr. Bancroft knows. It is Mr. Young his Attorney who has not yet finished the Deed and until the Deed is properly Signed by all his Creditors he must have patience, or he will most certainly be carried to the Kings Bench. This is the truth, as Dr. Bancroft knowes. I should be happy to have him with me, if he will act with prudence, and be Sober. I hear he exposes himself at Paris to every person he see and tells them, that any thing that troubles him, Makes him drink. Why do not, I drink? and thousands besides?  That is only an excuse. What is he not to feel pain and trouble, then he might have a voided it, by not spending his Money and time with Women. This I know he did to my certain knowledge, and I suppose he must wish to see them greatly. A Man has a right to ammuse himself, but he has No right to bring his Wife to want, and his Children also.
I am not the object of Mr. P. affections. Pray my Dear Sir remember My Sex [wh]en you go to Virginia and introduce [the] Marriage Settlemen for to [pr]eserve My Sex from want in case of the Bad behaviour of their husbands. The 6625 Theophrasti historia plantarum á Gaza Lat. 8vo. was sold before I received your kind Letter of April the 30th. 1105 Dioscoriddella Medicinal marteria da Longiano 8vo. will not be sold this year. The Sale does not end until the 20th. of May. Should you be gone before the end of the Sale, I will desire Mr. Anderson to send them Safe to your Excellency if that will do. Mr. Robson is, I assure you, one of fairest men in his p[r]ofession. I had written my Letter before, I had the honour of receiving yours. I have only to beg you will be assured of my Gratitude and my sincere affection of the Miss Jeffersons. I have the Honour to be with esteem, and attachment, your Grateful Humbl. Servt.,

Lucy Paradise


I have just heard that Lord Dunmore is recalled. I pray it is true, as our Virginia papers say, that he is trying to raise the Indians to cut our throats. The King of Eng. is perfectly recovered for certain. I hear the F—ch is in a great confusion in Paris. I Beg the Moment of your arrival in Virginia you will honour Me with a Letter.

